Name: Council Regulation (EEC) No 2915/86 of 16 September 1986 laying down socio-structural provisions applicable to agriculture in the Canary Islands
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  agricultural policy;  marketing;  regions of EU Member States;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31986R2915Council Regulation (EEC) No 2915/86 of 16 September 1986 laying down socio-structural provisions applicable to agriculture in the Canary Islands Official Journal L 272 , 24/09/1986 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 21 P. 0277 Swedish special edition: Chapter 3 Volume 21 P. 0277 *****COUNCIL REGULATION (EEC) No 2915/86 of 16 September 1986 laying down socio-structural provisions applicable to agriculture in the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 25 (3) thereof, Having regard to the proposal from the Commission, Whereas the entire territory of the Canary Islands may be considered as a less-favoured area where permanent and serious natural handicaps hamper farming; Whereas agricultural structures in the Canary Islands are also particularly inadequate; Whereas the socio-structural measures at present applicable to all regions, and to all less-favoured areas in the Community in particular, should therefore be extended to cover the Canary Islands, in order to help develop agricultural structures in that region; Whereas, however, the Council Decision referred to in Article 155 of the Act of Accession is required in order to determine whether fishery products should be covered by Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2); Whereas the application to the Canary Islands of the abovementioned socio-structural measures is compatible with the general objectives of the common agricultural policy, HAS ADOPTED THIS REGULATION: Article 1 1. The common measures introduced by Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3), Regulation (EEC) No 355/77 and Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (4), shall apply to the Canary Islands. 2. Paragraph 1 shall not entail the application to fishery products of the common measure introduced by Regulation (EEC) No 355/77. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1986. For the Council The President M. JOPLING (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 93, 30. 3. 1985, p. 1. (4) OJ No L 166, 23. 6. 1978, p. 1.